 



Exhibit 10.2
CONSULTING AGREEMENT
          This Consulting Agreement (the “Agreement’) is entered into by and
between Stratagene Corporation (the “Company”) and Ronni L. Sherman (the
“Consultant”) effective as of October 13, 2006.
RECITALS
          WHEREAS, the Company and Consultant have entered into an Employment
Separation Agreement and Mutual General Release of all claims (the “Separation
Agreement”) dated October 6, 2006; and
          WHEREAS, in accordance with the Separation Agreement, both the Company
and the Consultant believe that their mutual interests will be best served if
the Company retains the services and expertise of the Consultant to provide
consulting services to the Company as described herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual promises contained
herein and for other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties hereby agree as follows:
     1. Consultant Services. Consultant agrees, for the period October 13, 2006
until terminated pursuant to Section 8 hereof (the “Consulting Period”), to
perform business advisory consulting services for the Company and its counsel
and accountants (but not legal services), if and as requested and previously
authorized by the Company’s Chief Executive Officer, Chief Financial Officer or
Vice President Corporate Counsel. Consultant’s services shall be of an advisory
nature and the Company shall not have any obligation to follow such advice.
Consultant will be available and is obligated to provide services, as reasonably
requested from time to time by the Company, so that the Company may obtain the
full value of the retainer amounts stated in Section 2(b) of this Agreement.
     2. Compensation.
          (a) The Company shall pay Consultant at the rate of $250 per hour for
any consulting services requested and provided pursuant to this Agreement. The
Company agrees to increase this hourly rate to $350 solely for attendance at
trials, depositions, arbitrations or other legal proceedings where Consultant’s
presence as a witness or deponent was expressly requested and authorized by the
Company; provided, however, that Consultant shall not be compensated for more
than eight billable hours during any single calendar day for trial or deposition
services.
          (b) The Company agrees that Consultant shall receive a $10,000
retainer payable in advance for each of the first four three-month periods after
the date of this Agreement. Half of the amounts of the bills for services
performed by Consultant will be

                  Initial:             

 



--------------------------------------------------------------------------------



 



credited first against any unused retainer amount and half of the amounts on the
bills for services shall be paid by the Company by check or wire transfer
(within ten (10) business days following receipt of invoices and descriptions
therefor). At such point as the billings for such services rendered in any
three-month period exceed $20,000 and the $10,000 retainer amount shall have
been fully utilized, the Company will pay to Consultant by check or wire
transfer any remaining amounts due for services rendered hereunder within ten
(10) business days following receipt of invoices and descriptions therefor. In
the event billings against the retainer for services requested and performed
during any three-month period are less than $10,000, Consultant shall not be
required to refund any unused retainer amounts to the Company. No further
retainer amounts shall be required after the first twelve months of this
Agreement. The retainer payments described herein are separate from, and in
addition to, the payments described in Section 2(a)(iv) of the Separation
Agreement.
     3. Independent Contractor. During the Consulting Period, Consultant will
not be an employee of the Company, but will have the relationship of an
independent contractor to the Company. As an independent contractor, Consultant
shall have the sole responsibility and obligation to report his net earnings
hereunder and otherwise as received as self-employment income on Consultant’s
tax returns and to pay such taxes as are required by law. The parties agree that
Consultant is an independent contractor and that, as such, the Company shall
have no right, responsibility or obligation to withhold income or payroll taxes
under the United States Insurance Contributions Act or under state unemployment,
disability or other laws from amounts due to Consultant from the Company
hereunder or to pay employer payroll taxes thereon under such laws or to
withhold special or general funds, assessments, or taxes generally collected by
employers for the use and benefit of employees.
     4. Cooperation. After the conclusion of the Consulting Period, Consultant
agrees to cooperate fully with the Company and its counsel, accountants and
investigators in its defense of, or other participation in, any administrative,
judicial, or other proceeding arising from any charge, complaint, or other
action which has been or may be filed relating to the period Consultant was
engaged in consulting with the Company, on reasonable terms and with reasonable
notice as shall be agreed by the parties.
     5. Proprietary/Privileged Information Clause. Consultant acknowledges that
certain information, observations, and data obtained by her during the course of
the term of this Agreement (including, without limitation, certain financial
information, shareholder information, insurance information, business plans,
marketing plans or proposals and/or customer lists and other customer
information) are the sole property of the Company and constitute trade secrets
of the Company. Consultant agrees to promptly return all files, customer lists,
financial information, or other Company property without making copies thereof
which are in Consultant’s possession or control; provided, however, that
Executive shall retain any such materials to the extent reasonably necessary for
her to provide the consulting services contemplated hereunder; and, provided,
further, that Executive may retain any such materials that are publicly
available or otherwise do not contain proprietary non-public information.
Consultant further agrees that she will not disclose to any person or use any
such privileged, confidential, or trade secret information, observations or data
without the written consent of the Chief Executive Officer, Chief Financial
Officer or Vice President Corporate Counsel of the

               2   Initial:             

 



--------------------------------------------------------------------------------



 



Company, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public, other than as a result
of Consultant’s acts or omissions to act, which acts or omissions were
unauthorized and against the Company’s interest. Further, Consultant
acknowledges that any unauthorized use of privileged, confidential or trade
secret information will cause irreparable harm to the Company and will give rise
to an immediate action by the Company for injunctive relief. If Consultant is
served with a deposition subpoena or other legal process calling for the
disclosure of such information, or if she is contacted by any third person
requesting such information, she will immediately notify the Chief Executive
Officer of the Company and will fully cooperate with the Company in minimizing
the disclosure thereof.
     6. Remedies for Breach. In the event that Consultant willfully and
materially breaches his obligations under this Agreement, in addition to
whatever other rights the Company may have, Consultant shall forfeit his right
to receive any further payments or benefits under this Agreement.
     7. Termination. This Agreement shall terminate on October 13, 2007 unless
extended by mutual agreement of the parties.
     8. Non-Waiver of Breach. Either party may waive any breach of this
Agreement by the other party, but no such waiver shall be deemed to have been
given unless such waiver be in writing, signed by the waiving party and
specifically designate the breach waived, nor shall any such waiver constitute a
continuing waiver of similar or other breaches.
     9. Non-Assignment. Neither party may assign its obligations hereunder
without the prior written consent of the other party.
     10. Miscellaneous Provisions.
          (a) Provisions of this Agreement are severable. If any provision is
held to be invalid or unenforceable it shall not affect the validity or
enforceability of any other provision.
          (b) Consultant acknowledges and agrees that she has read this
Agreement carefully, understands all of its terms and agrees to those terms
voluntarily.
          (c) This Agreement and the Separation Agreement represent the sole and
entire agreements between the parties and, except as expressly stated herein,
supersedes all prior agreements, negotiations and discussions between the
Consultant and the Company with respect to the subject matters contained herein.
          (d) This Agreement shall be construed as a whole in accordance with
its fair meaning and in accordance with the laws of the State of California. The
language in the Agreement shall not be construed for or against any particular
party. The headings used herein are for reference only and shall not affect the
construction of this Agreement.
          (e) The parties agree that any and all disputes, controversies or
claims arising out of or relating to this Agreement, or breach thereof, shall be
submitted to final and binding arbitration. The arbitration shall take place in
the State of California. Unless the parties mutually agree otherwise, the
arbitration shall be conducted in the same manner provided under Section 16(g)
of the Separation Agreement.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed as of the day and year first above written.

                  CONSULTANT       THE COMPANY    
 
                        STRATAGENE CORPORATION,
a Delaware corporation    
 
               
/s/ Ronni L. Sherman
 
      By:   /s/ Joseph A. Sorge,M.D.
 
   
Ronni L. Sherman
      Name:   Joseph A. Sorge, M.D.    
 
      Title:   CEO    
 
                Date: October 6, 2006       Date: October 6, 2006    

               3   Initial:             

 